COURT OP~LS DIV 1             ~

                                                                 STATE OF WASHINGTON
                                                                 2018J1JL 16 A~i 9:12



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,                          )
                                                     No. 781 52-9-I
                       Respondent,            )
                                              )      DIVISION ONE
               v.                             )
                                              )
DOUGLAS EDWARD GALLAGHER,                     )      UNPUBLISHED OPINION
                                              )
                       Appellant.             )      FILED: July 16, 2018

       PER CURIAM     —   Douglas Gallagher appeals an order denying his motion to

remit his appellate costs under RCW 10.73.160(4)1 and to waive interest under

RCW 10.82.090(2). The superior court ruled it could not consider Gallagher’s

requests until he was released from confinement. The State concedes the court

erred in concluding it lacked authority to consider the request for remission. We

accept the State’s concession. See RCW 10.73.160(4); State v. Wilson, 198 Wn.

App. 632, 636, 393 P.3d 892 (2017). The State argues, however, and Gallagher

does not dispute, that RCW 10.82.090(2)2 precludes courts from considering a

motion to waive interest on financial obligations until the offender is released



1We note that effective June 7, 2018, RCW 10.73.160(4) will restrict the filing of
petitions for remission of costs to “any time after release from total confinement [.1”
Laws of 2018, ch. 269, sec. 12 (emphasis added). The State references chapter 269
and its effective date in its brief and does not contend the amendments are retroactive or
apply to this case.
2 RCW 10.82.090(2) (“The court may, on motion by the offender, following the offender’s
release from total confinement, reduce or waive the interest on legal financial obligations
    .) (Emphasis added.).
No. 781 52-9-1/2

from total confinement. We agree and affirm the denial of the motion to waive

interest.

       Affirmed in part, reversed in part, and remanded for proceedings

consistent with this opinion.

        FOR THE COURT:




                                        ~Q~J~Z




                                        2